Citation Nr: 1045379	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an ear disorder claimed as 
bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which reopened the Veteran's claim, but denied service 
connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 1978 rating decision 
that denied service connection for an ear condition claimed as 
bilateral hearing loss and tinnitus. 
 
2.  Evidence received since the February 1978 rating decision, 
when considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating the 
claim. 
 
3.  The medical evidence of record shows that the Veteran's 
currently diagnosed bilateral hearing loss is related to military 
service.

4.  The medical evidence of record shows that the Veteran's 
tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision that denied service 
connection for an ear condition claimed as bilateral hearing loss 
and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen a claim 
for service connection for an ear condition claimed as bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010). 
 
3.  Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 
3.310(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistant Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326 (2010); 
see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that effective May 30, 2008, VA 
amended its regulations governing VA's duty to provide notice to 
a claimant regarding the information necessary to substantiate a 
claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the 
portion of the regulation which states that VA will request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in order 
to successfully reopen a previously and finally disallowed claim, 
the law requires the presentation of a special type of evidence, 
evidence that is both new and material.  The terms 'new' and 
'material' have specific, technical meanings that are not 
commonly known to VA claimants.  Id. at 9.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  Id. at 10-11.  VA records show the Veteran 
was provided adequate VCAA notice by correspondence provided in 
March 2006.  The Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), also found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was provided 
notice as to these matters by correspondence dated in March 2006. 
 
In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.

B. New and Material Evidence

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2010).  Thus, the February 1978 rating decision, which denied 
the Veteran's claim, became final. 
 
Although the RO reopened the claim and has adjudicated the issue 
of entitlement to service connection on the merits in a November 
2006 rating decision, the Board must consider the question of 
whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
 
In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO found that 
the evidence did not establish that the Veteran had an ear 
condition in service or a currently diagnosed ear condition. 
 
Since the prior final decision, new evidence has been added to 
the record.  VA examinations and private audiological records 
from 2006 and 2007, respectively, reflect diagnoses of hearing 
loss and tinnitus.  The private audiological report raises the 
possibility of a nexus between the Veteran's current condition 
and an event in service. 
 
The Board finds that the evidence received since the last final 
decision is new, as it was not in the record at the time of the 
prior final decision.  The evidence is also material as it raises 
a reasonable possibility of substantiating the Veteran's claim 
because it goes to a previously unestablished fact of whether he 
had a diagnosis of hearing loss and tinnitus and whether they are 
related to service.  As the Board has determined that new and 
material evidence has been submitted, it is necessary to consider 
whether the Veteran would be prejudiced by the Board proceeding 
to a decision on the merits.  In this case, the Veteran was 
provided notice of how to substantiate his claim in a letter 
dated March 2006.  Moreover, in the November 2006 rating 
decision, the RO reopened and considered the Veteran's claim on 
the merits.  A subsequent statement of the case dated February 
2007 provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
Board therefore finds that, given that the Veteran had adequate 
notice of the applicable regulations and has had the opportunity 
to submit argument and evidence on the merits of his claim, he 
would not be prejudiced by the Board's review of the merits of 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 
 
C. Service Connection
 
Here, the Veteran contends he is entitled to service connection 
for tinnitus and bilateral hearing loss that he believes 
manifested as a result of noise exposure in service.  See March 
1978, February 2006, June 2006, May 2008, August 2008, June 2008, 
and December 2008 Veteran Statements.  Specifically, the Veteran 
reports that he was exposed to acoustic trauma during active duty 
when he was exposed to artillery with no hearing protection.  Id.  
He states that he has experienced hearing problems since his time 
in service, and argues that his currently diagnosed bilateral 
high frequency sensorineural hearing loss and subjective tinnitus 
are related to this acoustic trauma exposure.  Id. 
 
Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
 
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word 'chronic.'  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  Id. at § 3.303(b). 
 
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  The Court has held that the 
absence of evidence of a hearing loss disability in service is 
not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993). 

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The evidence in this case shows that the appellant has a 
diagnosis of bilateral hearing loss that constitutes a current 
disability for VA purposes.  See June 2007 VA audiological 
examination report.  The evidence in this case also shows that 
the Veteran has complained of tinnitus; and on this basis, 
appears to have been diagnosed with tinnitus.  See June 2007 VA 
audiological examination report; February 2007 private 
audiological letter and December 2006 private audiological 
report; March 1978, June 2006, April 2008, August 2008, June 
2008, and December 2008 Veteran Statements.  This evidence 
fulfills the requirements of the first element necessary for a 
grant of service connection in this case.  See Shedden, 381 F.3d 
at 1167. 

In regards to the second element necessary for a grant of service 
connection (evidence of an in-service incurrence or aggravation 
of an injury or disease), a review of the Veteran's service 
personnel and treatment records reveals no evidence of 
complaints, treatment, or diagnosis of hearing loss or hearing 
problems during the Veteran's service.  Id.  Specifically, the 
Board observes that according to the appellant's DD-Form 214, the 
Veteran's military occupation specialty was field artillery 
crewman.  The Veteran's service treatment records indicate full 
audiometric testing was conducted at the Veteran's induction to 
service.  See December 1965 induction examination.  The Veteran's 
puretone thresholds, in decibels, were found to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
-
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
-
-5 (0)
 
Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Those are the figures on the left of each column and are not in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

Additionally, in December 1967, at separation from service, full 
audiometric testing 


was conducted.  The Veteran's puretone thresholds, in decibels, 
were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
-
5
LEFT
0
0
0
-
10
 
Thus, according to the Veteran's service discharge medical 
records, the Veteran separated from service with what would be 
considered 'normal' hearing by audiological testing standards.  
The Board does note though that the Veteran did experience a 
decrease in hearing of 5-15 dB in the right ear at 1000 Hz and 
4000 Hz during service.  However, as mentioned previously, the 
Veteran is not required to show that hearing loss was present 
during a qualifying period of military service in order to 
establish service connection.  See Hensley, 5 Vet. App. at 159-
60.  Rather, he may establish the required nexus between his 
current hearing disabilities and his term of military service by 
showing that his current hearing disabilities resulted from 
personal injury suffered in the line of duty.  Id. (citing 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).

Turning to the post-service evidence in this case, the Board 
observes that the first relevant medical evidence pertaining to 
the Veteran's hearing loss and tinnitus consists of a December 
1977 letter from a private audiologist noting that the Veteran 
had prescriptions in 1970 and 1972 for an ear problem.  
Thereafter, the Veteran submitted a February 2007 letter and 
December 2006 audiological report from a private audiologist.  
The private audiologist asserted that the Veteran "has a long 
history of noise exposure that began during his time in the 
military."  February 2007 private audiological letter.  The 
audiologist noted that the Veteran has experienced hearing loss 
and constant tinnitus since his service in the military.  Id.  
The audiologist also stated that the December 2006 audiogram 
"indicates a moderately-severe sensorineural hearing loss 
bilaterally."  Id.  The audiologist opined that the Veteran 
"most likely acquired his hearing loss and constant tinnitus as 
a result of the constant noise exposure he was subjected to 
during his time in the military."  Id.

The Veteran was afforded two VA audiological examinations.  In a 
July 2006 VA audiological examination, the testing was terminated 
as the examiner felt the results were "non organic" noting poor 
puretone average and speech recognition threshold agreement.  The 
Veteran was afforded a second VA audiological examination in June 
2007 and the Veteran's claims file was reviewed.  The Veteran 
reported bilateral hearing loss that was worse in his right ear 
with an onset occurring in Vietnam in 1967.  See June 2007 VA 
Examination.  The Veteran reported firing 155 Howitzers without 
hearing protection throughout the night after which he began to 
experience hearing loss and tinnitus.  Id.  The Veteran described 
the tinnitus as a "loud ring" to which he had acclimated.  Id.  
The Veteran denied noise exposure subsequent to service stating 
that he has been a farmer his entire life and that his farm 
equipment has "'quiet cabs like sitting in a car.'"  Id.  The 
Veteran also denied a medical and family history of hearing loss.  
Id.

The Veteran's puretone thresholds, in decibels, were found to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
75
70
70
LEFT
40
40
70
75
70

The average puretone threshold was shown as 69 decibels in the 
right ear and 64 decibels in the left ear.  Using the Maryland 
CNC word list, speech recognition was 82 percent in the right ear 
and 86 percent in the left ear.  The diagnosis was "mild to 
severe sensorineural hearing loss rising to mild again at 8000 Hz 
in the right ear.  In the left ear, thresholds were normal to 
severe rising to normal again at 8000 Hz."

The examiner stated that she reviewed the Veteran's service 
treatments records, a March 1978 letter from the Veteran, and the 
2006 letter from a private audiologist stating "that the 
[V]eteran 'had a long history of noise exposure' to which the 
[V]eteran did not concede to at the VAMC C&P interview."  The 
examiner opined that: 

Due to normal hearing thresholds at separation, no 
evidence of complaints of hearing loss or tinnitus in 
the service medical records, and complaints only 10 
years after military service that he failed a hearing 
screening WHICH IS NOT AN AUDIOMETRIC EVALUATION, it 
is my opinion that it is NOT at least as likely as 
not that hearing loss or tinnitus was related to 
military service, but more likely due to the "long 
history of noise exposure" from civilian farming 
and/or presbycusis.

After reviewing the above-referenced medical opinions in 
conjunction with the overall evidence of record, the Board finds 
the February 2007 letter and December 2006 audiological report 
from a private audiologist attributing the Veteran's hearing loss 
to noise exposure in service more persuasive than the VA 
audiological opinion provided in the June 2007 VA examination.  
In doing so, the Board observes that the VA audiologist relied 
upon a statement by the private audiologist noting that the 
Veteran "has a long history of noise exposure that began during 
his time in the military" in concluding that the Veteran's 
hearing loss and tinnitus were not related to military service.  
See February 2007 private audiological letter.  The VA 
audiologist stated that she relied on this statement finding that 
the Veteran did not concede the history of noise exposure.  See 
June 2007 VA examination.  However, the evidence of record 
indicates that the Veteran did have a history of noise exposure 
that began in service.  See March 1978, February 2006, June 2006, 
December 2006, April 2007, August 2008, June 2008, December 2008 
Veteran Statement.  Moreover, the Veteran explained in his 
statement to the VA audiologist and in subsequent statements, 
that he has not have any noise exposure subsequent to service.   
See June 2007 VA examination.  See also June 2008 and December 
2008 Veteran statements.  Specifically, it appears that the 
examiner did not consider the Veteran's statement in that the 
Veteran explained that he did not have any noise exposure while 
farming due to the type of equipment he uses.  Id.  

The examiner also stated that the Veteran had no complaints of 
hearing loss or tinnitus during service or at separation from 
service; however, the Veteran has consistently reported that he 
informed the physician who performed his separation examination 
that he had ringing in his ears.  See December 2008, June 2008, 
May 2008, and June 2006 Veteran statements.  The Veteran argues 
that the physician informed him that the ringing would get better 
and refused to note the complaints on the Veteran's examination.  
Id.  The Board notes further that in the Veteran's November 1977 
VA claim, he reported that he went to an aid station overseas for 
hearing problems; that he was told to file a compensation claim 
at separation; and that while he did not file such a claim, his 
condition had gotten worse.  See VA Form 21-526, received in 
November 1977.  Additionally, as noted above, the service 
treatment records do indicate a change in the Veteran's hearing 
during his time in service.  See December 1967 Separation 
Examination.  Moreover, the fact that the Veteran did not 
complain of hearing loss at the time of discharge is not a bar to 
service connection.  See Hensley, 5 Vet. App. at 159-60.

To the extent that the Veteran's lay statements are offered as 
evidence, the Board acknowledges that the Veteran's statements 
are competent evidence as to what he observed and that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (lay statements are competent to prove that 
a claimant exhibited certain features of symptoms of any injury 
or illness during service); Buchanan, 451 F.3d at 1335.  As 
noted, in adjudicating his claims, the Board must evaluate the 
Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  As noted, competency of evidence differs 
from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997); Layno, 6 Vet. App. at 470; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

As such, the evidence of record shows that the Veteran has a 
current diagnosis of bilateral sensorineural hearing loss caused 
by acoustic trauma.  The evidence also shows that the Veteran had 
consistently reported exposure to acoustic trauma during military 
service, during which time he was not provided with ear 
protection.  See December 2008, June 2008, May 2008, and June 
2006 Veteran statements.  Specifically, the Veteran asserted that 
he was exposed to artillery and 155 Howitzer blasts.  Id.  The 
Veteran has also provided several statements from his family, 
friends and fellow service members that all consistently indicate 
that the Veteran was exposed to acoustic trauma in service and 
that he has experienced hearing loss and tinnitus since that 
time.  See December 1977 Pastor Statement, December 1977 Sister-
in-law Statement, January 2007 Wife Statement, August 2008 Buddy 
Statements.  Moreover, the Veteran's DD-214 indicates that his 
military occupational specialty was field artillery crewman which 
is consistent with the Veteran's assertions.  Therefore, the 
Board finds the Veteran assertions to be credible.  

Finally, the February 2007 letter from a private audiologist 
clearly indicates that the Veteran's hearing loss and tinnitus 
are related to noise exposure; specifically, military noise 
exposure.  If competent evidence sufficiently demonstrated a 
causal relationship between a Veteran's in-service exposure to 
loud noise or to other acoustic injury and his current 
disability, it would follow that he incurred an injury (acoustic 
trauma) in service and the legal requirements are satisfied.  
Hensley, 5 Vet. App. at 160.  Accordingly, the Board finds that 
the evidence is in equipoise as to whether the Veteran's hearing 
loss and tinnitus occurred during a service and the issue should 
be resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 
57.  Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for hearing loss and tinnitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2010).




CONTINUED ON NEXT PAGE


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


